 In the' Matterof BASCAMANUFACTURING COMPANY, INC.andSTEELWORKERS ORGANIZING COMMITTEE, LOCAL UNIONNo.2319,AFFILI-ATED WITHTHE C. I.O._Case No. B-3469.-Decided April 21, 1941Investigation and Certification of Representatives:stipulation for certificationupon consent election.,Mr. Robert H. CowdrillandColonel C. Sawyer,for the Board.Mr. Kurt Pantzer,of Indianapolis, Ind., for the Company.,Mr. C. E. Whitman,of Indianapolis, Ind., for the Union.Mr. William H. Bartley,of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESSTATEMENT OF THE CASEOn March 14, 1941, Steel Workers Organizing Committee, LocalUnion No.. 2319, affiliated with the C. I. 0., herein called the Union,filed with the Regional Director for the Eleventh Region (Indianapolis,Indiana) a petition-alleging that a question affecting commerce hadarisen concerning the representation of employees of Basca Manu-facturing -Company, Inc., herein called the Company, engaged inthe manufacture of automobile mufflers at Indianapolis, Indiana, andrequesting an investigation and, certification of representatives pur-suant to Section 9 (c) of the National LaburrRelations Act, 49 Stat._449, herein called the Act.On March 20, 1941, the National LaborRelations Board, herein called the Board, acting pursuant to Section9 (c) of, the Act, and Article III, Section 3, of National Labor Rela-tions Board Rules and Regulations-Series 2, as amended, orderedan investigation and authorized the Regional Director to conduct itand to provide for an appropriate hearing on due notice.On March19, 1941 the Company, the Union, the Regional Director, and anattorney for the Board, entered into a "STIPULATION FOR CER-TIFICATION UPON CONSENT ELECTION."31 "N. L. R. B., No., 27.171 172DECISIONSOF NATIONALLABOR RELATIONS BOARDPursuant to"the stipulation, an election by secret ballot was con-ducted on March 27, 1941, under the direction and supervision ofthe Regional Director, ,among all production and maintenance em-ployees of the Company at its Indianapolis plant, exclusive of clericaland office employees, foremen, and watchmen to determine whetheror not said employees desired to be represented by the Union for thepurposes of collective bargaining with the Company.On March 31,1941, the Regional Director-issued and duly served upon the partieshisElectionReport on, the ballot.No objections to the conductof the ballot or the Election Report have been filed by any of theparties.In his Election Report the Regional Director reported as followsconcerning the balloting and its results :Total number of employees alleged eligible to vote------------ 136Total number voted-----------------------------------------129Total number of valid votes cast----------------------------- 128Total number of votes for the Steel Workers Organizing Com-mittee, Local Union No. 2319, affiliated with the C. I. 0------ 94Total number of votes against the Steel Workers Organiz-ing Committee, Local Union No. 2319, affiliated with theC. I. 0--------------------------------------------------- 34Total number of blank ballots-----------------------------=0Total number of void ballots--------------------------------1Total number of challenged ballots--------------------------0Upon the basis of the stipulation, the Election Report, and theentire record in the case, the Board makes the following :,FINDINGS OF FACT1.A question affecting commerce has arisen concerning the rep-resentation of employees of Basca Manufacturing Company, Inc.,Indianapolis, Indiana, within the meaning of Section 9 (c) andSection 2 (6) and (7) of the National Labor Relations Act.2.All production and maintenance employees 'employed by theCompany at its Indianapolis plant, exclusive of clerical and officeemployees, foremen, and watchmen, constitute a unit appropriatefor the purposes of collective bargaining within the meaning of Sec-tion 9 (b) of the National Labor Relations Act.3.SteelWorkers Organizing Committee, Local Union No. 2319,C. I. 0.,, has been designated and selected by a majority of the em-ployees in the above unit as their representative for the purposes ofcollective bargaining, and is the' exclusive representative of all theemployees in said unit, within the meaning of Section 9 (a) of theNational Labor Relations Act. BASCA MANUFACTURING COMPANY,INC.173CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act,IT IS HEREBY CERTIFIED that Steel Workers Organizing Committee,Local Union No. 2319, C. I. 0., has been designated and selected bya majority of the production and maintenance employees of BascaManufacturing Company, Inc., exclusive of clerical and office em-ployees, foremen, and watchmen, as their representative for- thepurposes of collective bargaining, and that pursuant to the provisionsof Section 9 (a) of the Act, Steel Workers Organizing Committee,Local Union No. 2319, C. I. 0., is the exclusive representative of allsuch employees for the purposes of collective bargaining in respectto rates of pay, wages, hours of employment, and other conditionsof employment.